   Case 2:19-cr-00462-MHT-SMD Document 23 Filed 12/08/20 Page 1 of 3



  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


UNITED STATES OF AMERICA   )
                           )                 CRIMINAL ACTION NO.
     v.                    )                   2:19cr462-MHT
                           )                        (WO)
RICHARD O’NEIL HUGHES, JR. )

                         OPINION AND ORDER

    This case is before the court on the motion to

continue      trial     filed     by    defendant     Richard       O'Neil

Hughes, Jr.        For the reasons set forth below, the court

finds that jury trial, now set for January 4, 2021,

should        be    continued          pursuant     to        18    U.S.C.

§ 3161(h)(7)(A).

    While the granting of a continuance is left to the

sound discretion of the trial judge, see United States

v. Stitzer, 785 F.2d 1506, 1516 (11th Cir. 1986), the

court    is   limited    by     the    requirements      of   the   Speedy

Trial Act, 18 U.S.C. § 3161.             The Act provides in part:

           “In any case in which a plea of not
           guilty is entered, the trial of a
           defendant charged in an information or
           indictment with the commission of an
           offense shall commence within seventy
           days from the filing date (and making
      Case 2:19-cr-00462-MHT-SMD Document 23 Filed 12/08/20 Page 2 of 3




            public)   of    the   information   or
            indictment, or from the date the
            defendant   has   appeared   before  a
            judicial officer of the court in which
            such charge is pending, whichever date
            last occurs.”

§ 3161(c)(1).        The Act excludes from the 70-day period

any continuance based on “findings that the ends of

justice served by taking such action outweigh the best

interest of the public and the defendant in a speedy

trial.”          § 3161(h)(7)(A).            In      granting      such      a

continuance,        the    court     may    consider,          among     other

factors, whether the failure to grant the continuance

“would     be   likely     to ... result        in   a   miscarriage        of

justice,”       § 3161(h)(7)(B)(i),        or     “would   deny        counsel

for the defendant or the attorney for the Government

the      reasonable         time      necessary          for      effective

preparation, taking into account the exercise of due

diligence.”       § 3161(h)(7)(B)(iv).

      The court concludes that, in this case, the ends of

justice served by granting a continuance outweigh the

interest of the public and Hughes in a speedy trial.
                                     2
      Case 2:19-cr-00462-MHT-SMD Document 23 Filed 12/08/20 Page 3 of 3




Hughes represents that the parties are negotiating a

possible resolution of the case but additional time is

needed to do so.           A continuance is warranted to allow

the    parties     to   continue     these      efforts.        Also,     the

government does not oppose a continuance.

                                    ***

      Accordingly, it is ORDERED as follows:

      (1) The motion to continue (doc. no. 22), filed by

defendant Richard O'Neil Hughes, Jr., is granted.

      (2)    The   jury    selection      and   trial     for   defendant

Hughes, now set for January 4, 2021, are reset to March

15, 2021, at 10:00 a.m., in Courtroom 2FMJ of the Frank

M. Johnson Jr. United States Courthouse Complex, One

Church Street, Montgomery, Alabama.

      The    United     States    Magistrate      Judge     shall    reset

pretrial deadlines as necessary and conduct a pretrial

conference prior to the new trial term.

      DONE, this the 8th day of December, 2020.

                                        /s/ Myron H. Thompson____
                                     UNITED STATES DISTRICT JUDGE
